                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DANIEL JACKSON,                         )
                                        )
                   Plaintiff,           )
                                        )
       v.                               )                                1:20CV592
                                        )
KILOLO KIJAKAZI,                        )
Acting Commissioner of Social Security, )
                                        )
                   Defendant.           )


                                                     ORDER

          The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on July 19, 2021, was served on the parties in this

action.      (ECF Nos. 18, 19.)                Plaintiff filed objections to the Magistrate Judge’s

Recommendation, (ECF No. 20), and Defendant responded in opposition, (ECF No. 21).

The Court has appropriately reviewed the Magistrate Judge’s Recommendation and has made

a de novo determination in accord with the Magistrate Judge’s Recommendation. The Court

therefore adopts the Magistrate Judge’s Recommendation.1




1 Plaintiff cites Reep v. Berryhill, No. 3:17CV571, 2018 WL 374285, at *5 (W.D.N.C. Aug. 7, 2018) (unpublished),
for the proposition that an ALJ’s evaluation of an opinion containing a medical provider’s statement that a
plaintiff needs a cane does not substitute for the separate cane analysis required by Social Security Ruling 96-
9p, Policy Interpretation Ruling Titles II and XVI: Determining Capability to Do Other Work – Implications of a Residual
Functional Capacity for Less Than a Full Range of Sedentary Work, 1996 WL 374185, at *7 (July 2, 1996). (See ECF
No. 20 at 2.) In Reep, however, “the ALJ did not address [the] plaintiff’s need for a cane in his overall opinion
or in his analysis of [a treating physician]’s opinion specifically,” Reep, 2018 WL 374285, at *5. In contrast, as
the Magistrate Judge observed, the ALJ here expressly analyzed Plaintiff’s need for a cane in his evaluation of
the consultative medical examiner’s opinion. (See Docket Entry 18 at 11-12 (quoting Tr. 25).) Accordingly,
Reep provides no basis for the Court to reject the Magistrate Judge’s analysis of Plaintiff’s first assignment of
error.




          Case 1:20-cv-00592-LCB-LPA Document 22 Filed 08/20/21 Page 1 of 2
       IT IS THEREFORE ORDERED that the Acting Commissioner’s decision finding no

disability is affirmed, that Plaintiff’s Motion for Judgment on the Pleadings, (ECF No. 14) is

DENIED, that Defendant’s Motion for Judgment on the Pleadings is GRANTED, and that

this action is DISMISSED with prejudice.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 19th day of August 2021.

                                            /s/ Loretta C. Biggs
                                            United States District Judge




                                              2



      Case 1:20-cv-00592-LCB-LPA Document 22 Filed 08/20/21 Page 2 of 2
